


Exhibit 10.1

 

2005 AMENDED AND RESTATED

STOCK PURCHASE AND OPTION PLAN

FOR ROCKWOOD HOLDINGS, INC. AND SUBSIDIARIES

 


1.                                       PURPOSE OF PLAN


 

This 2005 Amended and Restated Stock Purchase and Option Plan for Rockwood
Holdings, Inc. and Subsidiaries (formerly the Amended and Restated 2003 Stock
Purchase and Option Plan for Rockwood Holdings, Inc., which was formerly the
2000 Stock Purchase and Option Plan for K-L Holdings, Inc. and Subsidiaries)
(the “Plan”) is designed:

 


(A)           TO PROMOTE THE LONG TERM FINANCIAL INTERESTS AND GROWTH OF
ROCKWOOD HOLDINGS, INC. (THE “COMPANY”) AND ITS SUBSIDIARIES BY ATTRACTING AND
RETAINING MANAGEMENT PERSONNEL WITH THE TRAINING, EXPERIENCE AND ABILITY TO
ENABLE THEM TO MAKE A SUBSTANTIAL CONTRIBUTION TO THE SUCCESS OF THE COMPANY’S
BUSINESS;


 


(B)           TO MOTIVATE MANAGEMENT PERSONNEL BY MEANS OF GROWTH-RELATED
INCENTIVES TO ACHIEVE LONG RANGE GOALS; AND


 


(C)           TO FURTHER THE IDENTITY OF INTERESTS OF PARTICIPANTS WITH THOSE OF
THE SHAREHOLDERS OF THE COMPANY THROUGH OPPORTUNITIES FOR INCREASED STOCK, OR
STOCK-BASED, OWNERSHIP IN THE COMPANY.


 


2.                                       DEFINITIONS


 

As used in the Plan, the following words shall have the following meanings:

 


(A)           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(B)           “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS (OR, IF NO SUCH COMMITTEE IS APPOINTED, THE BOARD OF DIRECTORS).


 


(C)           “COMMON STOCK” OR “SHARE” MEANS COMMON STOCK OF THE COMPANY WHICH
MAY BE AUTHORIZED BUT UNISSUED, OR ISSUED AND REACQUIRED.


 


(D)           “DIRECTOR” MEANS ANY MEMBER OF THE BOARD OF DIRECTORS.


 


(E)           “EMPLOYEE” MEANS A PERSON, INCLUDING AN OFFICER, IN THE REGULAR
FULL-TIME EMPLOYMENT OF THE COMPANY OR ONE OF ITS SUBSIDIARIES.


 


(F)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(G)           “GRANT” MEANS AN AWARD MADE TO A PARTICIPANT PURSUANT TO THE PLAN
AND DESCRIBED IN SECTION 5, INCLUDING, WITHOUT LIMITATION, AN AWARD OF A STOCK
OPTION, RESTRICTED STOCK, PURCHASE STOCK, OR OTHER STOCK BASED GRANT OR ANY
COMBINATION OF THE FOREGOING.


 


(H)           “GRANT AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY AND A
PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND LIMITATIONS APPLICABLE TO
A GRANT.

 

--------------------------------------------------------------------------------


 


(I)            “PARTICIPANT” MEANS AN EMPLOYEE, DIRECTOR, CONSULTANT OR OTHER
PERSON HAVING A RELATIONSHIP WITH THE COMPANY OR ONE OF ITS SUBSIDIARIES, TO
WHOM ONE OR MORE GRANTS HAVE BEEN MADE AND SUCH GRANTS HAVE NOT ALL BEEN
FORFEITED OR TERMINATED UNDER THE PLAN.


 


(J)            “STOCK-BASED GRANTS” MEANS THE COLLECTIVE REFERENCE TO THE GRANT
OF PURCHASE STOCK, RESTRICTED STOCK AND OTHER STOCK BASED GRANTS DESCRIBED IN
SECTION 5.


 


(K)           “STOCK OPTIONS” MEANS OPTIONS TO PURCHASE COMMON STOCK, WHICH MAY
OR MAY NOT BE INCENTIVE STOCK OPTIONS (“INCENTIVE STOCK OPTIONS”) WITHIN THE
MEANING OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”).


 


(L)            “SUBSIDIARY” MEANS ANY ENTITY OTHER THAN THE COMPANY IN AN
UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE COMPANY IF EACH OF THE ENTITIES
OTHER THAN THE LAST ENTITY IN THE UNBROKEN CHAIN OWNS 50% OR MORE OF THE VOTING
STOCK OR OTHER VOTING INTERESTS IN ONE OF THE OTHER ENTITIES IN SUCH CHAIN.


 


3.                                       ADMINISTRATION OF PLAN


 


(A)           THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  ALL OF THE
MEMBERS OF THE COMMITTEE AND ANY OTHER DIRECTORS SHALL BE ELIGIBLE TO BE
SELECTED FOR GRANTS UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE MEMBERS OF THE
COMMITTEE SHALL QUALIFY TO ADMINISTER THE PLAN FOR PURPOSES OF RULE 16B-3 (AND
ANY OTHER APPLICABLE RULE) PROMULGATED UNDER SECTION 16(B) OF THE EXCHANGE ACT
TO THE EXTENT THAT THE COMPANY IS SUBJECT TO SUCH RULE.  THE COMMITTEE MAY ADOPT
ITS OWN RULES OF PROCEDURE, AND THE ACTION OF A MAJORITY OF THE COMMITTEE, TAKEN
AT A MEETING OR TAKEN WITHOUT A MEETING BY A WRITING SIGNED BY SUCH MAJORITY,
SHALL CONSTITUTE ACTION BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER
AND AUTHORITY TO ADMINISTER, CONSTRUE AND INTERPRET THE PLAN, TO MAKE RULES FOR
CARRYING IT OUT AND TO MAKE CHANGES IN SUCH RULES.  ANY SUCH INTERPRETATIONS,
RULES, AND ADMINISTRATION SHALL BE CONSISTENT WITH THE BASIC PURPOSES OF THE
PLAN.


 


(B)           THE COMMITTEE MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER AND TO
OTHER SENIOR OFFICERS OF THE COMPANY ITS DUTIES UNDER THE PLAN SUBJECT TO SUCH
CONDITIONS AND LIMITATIONS AS THE COMMITTEE SHALL PRESCRIBE EXCEPT THAT ONLY THE
COMMITTEE MAY DESIGNATE AND MAKE GRANTS TO PARTICIPANTS WHO ARE SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT.


 


(C)           THE COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS,
APPRAISERS, BROKERS OR OTHER PERSONS.  THE COMMITTEE, THE COMPANY, AND THE
OFFICERS AND DIRECTORS OF THE COMPANY SHALL BE ENTITLED TO RELY UPON THE ADVICE,
OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE
FINAL AND BINDING UPON ALL PARTICIPANTS, THE COMPANY AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
THE GRANTS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY THE
COMPANY WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


 


4.                                       ELIGIBILITY


 

The Committee may from time to time make Grants under the Plan to such
Employees, Directors or other persons having a relationship with the Company or
any of its

 

2

--------------------------------------------------------------------------------


 

Subsidiaries, and in such form and having such terms, conditions and limitations
as the Committee may determine.  Grants may be granted singly, in combination or
in tandem.  The terms, conditions and limitations of each Grant under the Plan
shall be set forth in a Grant Agreement, in a form approved by the Committee,
consistent, however, with the terms of the Plan.

 


5.                                       GRANTS


 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:

 


(A)           STOCK OPTIONS - THESE ARE OPTIONS TO PURCHASE COMMON STOCK, WHICH
MAY OR MAY NOT BE INCENTIVE STOCK OPTIONS AND SHALL HAVE AN EXERCISE PRICE AT
LEAST EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE OF
GRANT (OR, IF THE PERSON TO WHOM AN INCENTIVE STOCK OPTION IS BEING GRANTED OWNS
COMMON STOCK REPRESENTING MORE THAN 10 PERCENT OF THE VOTING POWER OF ALL
CLASSES OF COMPANY EQUITY, THE EXERCISE PRICE SHALL BE AT LEAST EQUAL TO 110
PERCENT OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE OF
GRANT). AT THE TIME OF THE GRANT THE COMMITTEE SHALL DETERMINE, AND SHALL HAVE
CONTAINED IN THE GRANT AGREEMENT OR OTHER PLAN RULES, THE OPTION EXERCISE
PERIOD, THE OPTION PRICE, AND SUCH OTHER CONDITIONS OR RESTRICTIONS ON THE GRANT
OR EXERCISE OF THE OPTION AS THE COMMITTEE DEEMS APPROPRIATE, WHICH MAY INCLUDE
THE REQUIREMENT THAT THE GRANT OF OPTIONS IS PREDICATED ON THE ACQUISITION OF
PURCHASE SHARES UNDER SECTION 5(C) BY THE PARTICIPANT OR AS MAY BE REQUIRED
PURSUANT TO APPLICABLE LAW, IF SUCH OPTIONS SHALL BE INCENTIVE STOCK OPTIONS. 
PAYMENT OF THE OPTION EXERCISE PRICE SHALL BE MADE IN CASH OR IN SHARES OF
COMMON STOCK (PROVIDED, THAT SUCH SHARES HAVE BEEN HELD BY THE PARTICIPANT FOR
NOT LESS THAN SIX MONTHS (OR SUCH OTHER PERIOD AS ESTABLISHED BY THE COMMITTEE
FROM TIME TO TIME)), OR A COMBINATION THEREOF, IN ACCORDANCE WITH THE TERMS OF
THE PLAN, THE GRANT AGREEMENT AND ANY APPLICABLE GUIDELINES OF THE COMMITTEE IN
EFFECT AT THE TIME.


 


(B)           RESTRICTED STOCK - RESTRICTED STOCK IS COMMON STOCK DELIVERED TO A
PARTICIPANT WITH OR WITHOUT PAYMENT OF CONSIDERATION WITH RESTRICTIONS OR
CONDITIONS ON THE PARTICIPANT’S RIGHT TO TRANSFER OR SELL SUCH STOCK.  THE
NUMBER OF SHARES OF RESTRICTED STOCK AND THE RESTRICTIONS OR CONDITIONS ON SUCH
SHARES SHALL BE AS THE COMMITTEE DETERMINES, IN THE GRANT AGREEMENT OR BY OTHER
PLAN RULES, AND THE CERTIFICATE FOR THE RESTRICTED STOCK SHALL BEAR EVIDENCE OF
SUCH RESTRICTIONS OR CONDITIONS.


 


(C)           PURCHASE STOCK - PURCHASE STOCK REFERS TO SHARES OF COMMON STOCK
OFFERED TO A PARTICIPANT AT SUCH PRICE AS DETERMINED BY THE COMMITTEE, THE
ACQUISITION OF WHICH MAY MAKE HIM ELIGIBLE TO RECEIVE UNDER THE PLAN, AMONG
OTHER THINGS, STOCK OPTIONS.


 


(D)           OTHER STOCK-BASED GRANTS - THE COMMITTEE MAY MAKE OTHER GRANTS
UNDER THE PLAN PURSUANT TO WHICH SHARES OF COMMON STOCK OR OTHER EQUITY
SECURITIES OF THE COMPANY ARE OR MAY IN THE FUTURE BE ACQUIRED, OR GRANTS
DENOMINATED IN STOCK UNITS, INCLUDING ONES VALUED USING MEASURES OTHER THAN
MARKET VALUE OF THE COMMON STOCK.  OTHER STOCK-BASED GRANTS MAY BE GRANTED WITH
OR WITHOUT CONSIDERATION.

 

3

--------------------------------------------------------------------------------


 


6.                                       LIMITATIONS AND CONDITIONS


 


(A)           SUBJECT TO SECTION 8 HEREOF, THE NUMBER OF SHARES AVAILABLE FOR
GRANTS UNDER THIS PLAN SHALL BE 10,000,000 SHARES OF THE AUTHORIZED COMMON STOCK
AS OF THE EFFECTIVE DATE OF THE PLAN.  THE NUMBER OF SHARES SUBJECT TO GRANTS
MADE UNDER THIS PLAN TO ANY ONE PARTICIPANT IN ANY ONE CALENDAR YEAR SHALL NOT
BE MORE THAN $20 MILLION WORTH OF THE SHARES.  UNLESS RESTRICTED BY APPLICABLE
LAW, SHARES RELATED TO GRANTS THAT ARE FORFEITED, TERMINATED, CANCELLED OR
EXPIRE UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE FOR NEW GRANTS.


 


(B)           NO GRANTS SHALL BE MADE UNDER THE PLAN BEYOND TEN YEARS AFTER THE
EFFECTIVE DATE OF THE PLAN, BUT THE TERMS OF GRANTS MADE ON OR BEFORE THE
EXPIRATION OF THE PLAN MAY EXTEND BEYOND SUCH EXPIRATION.  AT THE TIME A GRANT
IS MADE OR AMENDED OR THE TERMS OR CONDITIONS OF A GRANT ARE CHANGED, THE
COMMITTEE MAY PROVIDE FOR LIMITATIONS OR CONDITIONS ON SUCH GRANT.


 


(C)           NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE COMPANY TO
TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME OR FOR ANY REASON.


 


(D)           DEFERRALS OF GRANT PAYOUTS MAY BE PROVIDED FOR, AT THE SOLE
DISCRETION OF THE COMMITTEE, IN THE GRANT AGREEMENTS, BUT ONLY TO THE EXTENT
SUCH DEFERRAL SATISFIES THE REQUIREMENTS OF SECTION 409A OF THE CODE.


 


(E)           EXCEPT AS OTHERWISE PRESCRIBED BY THE COMMITTEE, THE AMOUNTS OF
THE GRANTS FOR ANY EMPLOYEE OF A SUBSIDIARY, ALONG WITH INTEREST, DIVIDEND, AND
OTHER EXPENSES ACCRUED ON DEFERRED GRANTS SHALL BE CHARGED TO THE PARTICIPANT’S
EMPLOYER DURING THE PERIOD FOR WHICH THE GRANT IS MADE.  IF THE PARTICIPANT IS
EMPLOYED BY MORE THAN ONE SUBSIDIARY OR BY BOTH THE COMPANY AND A SUBSIDIARY
DURING THE PERIOD FOR WHICH THE GRANT IS MADE, THE PARTICIPANT’S GRANT AND
RELATED EXPENSES WILL BE ALLOCATED BETWEEN THE COMPANIES EMPLOYING THE
PARTICIPANT IN A MANNER PRESCRIBED BY THE COMMITTEE.


 


(F)            OTHER THAN AS SPECIFICALLY PROVIDED PURSUANT TO A GRANT AGREEMENT
OR OTHER RELATED AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY, NO BENEFIT
UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR CHARGE, AND ANY ATTEMPT TO DO SO
SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO RECEIPT THEREOF BY THE
PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO THE DEBTS, CONTRACTS,
LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(G)           PARTICIPANTS SHALL NOT BE, AND SHALL NOT HAVE ANY OF THE RIGHTS OR
PRIVILEGES OF, SHAREHOLDERS OF THE COMPANY IN RESPECT OF ANY SHARES PURCHASABLE
IN CONNECTION WITH ANY GRANT UNLESS AND UNTIL CERTIFICATES REPRESENTING ANY SUCH
SHARES HAVE BEEN ISSUED BY THE COMPANY TO (OR BOOK ENTRY REPRESENTING SUCH
SHARES HAS BEEN MADE AND SUCH SHARES HAVE BEEN DEPOSITED WITH THE APPROPRIATE
REGISTERED BOOK – ENTRY CUSTODIAN FOR THE BENEFIT OF) SUCH PARTICIPANTS.


 


(H)           NO ELECTION AS TO BENEFITS OR EXERCISE OF STOCK OPTIONS OR OTHER
RIGHTS MAY BE MADE DURING A PARTICIPANT’S LIFETIME BY ANYONE OTHER THAN THE
PARTICIPANT EXCEPT BY A LEGAL REPRESENTATIVE APPOINTED FOR OR BY THE
PARTICIPANT.

 

4

--------------------------------------------------------------------------------


 


(I)            ABSENT EXPRESS PROVISIONS TO THE CONTRARY, ANY GRANT UNDER THIS
PLAN SHALL NOT BE DEEMED COMPENSATION FOR PURPOSES OF COMPUTING BENEFITS OR
CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE COMPANY OR ITS SUBSIDIARIES AND
SHALL NOT AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND NOW OR
SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS IS
RELATED TO LEVEL OF COMPENSATION.  THIS PLAN IS NOT A “RETIREMENT PLAN” OR
“WELFARE PLAN” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED.


 


(J)            UNLESS THE COMMITTEE DETERMINES OTHERWISE, NO BENEFIT OR PROMISE
UNDER THE PLAN SHALL BE SECURED BY ANY SPECIFIC ASSETS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, NOR SHALL ANY ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE SATISFACTION OF THE COMPANY’S
OBLIGATIONS UNDER THE PLAN.


 


7.                                       TRANSFERS AND LEAVES OF ABSENCE


 

For purposes of the Plan, unless the Committee determines otherwise:  (a)  a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the Company
during such leave of absence.

 


8.                                       ADJUSTMENTS


 

In the event of any change in the outstanding Common Stock by reason of a stock
split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
shall adjust appropriately the number of Shares subject to the Plan and
available for or covered by Grants and Share prices related to outstanding
Grants to the extent necessary, and may make such other revisions to outstanding
Grants as it deems are equitably required including, without limitation, in an
event that is not a change of control, providing for the payment of a dividend
in respect of the Shares subject to any outstanding Grants, in all events in
order to allow Participants to participate in such event in an equitable manner.

 


9.                                       MERGER, CONSOLIDATION, EXCHANGE,
ACQUISITION, LIQUIDATION OR DISSOLUTION


 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Stock Option or any
Stock-Based Grant, the Committee may provide that such Stock Option or
Stock-Based Grant cannot be exercised after the merger or consolidation of the
Company into another company, the exchange of all or substantially all of the
assets of the Company for the securities of another company, the acquisition by
another company of 80% or more of the Company’s then outstanding shares of
voting stock or the recapitalization, reclassification, liquidation or
dissolution of the Company, and if the Committee so provides, it shall, on such
terms and conditions as it deems appropriate in its absolute discretion, also
provide, either by the terms of such Stock Option or Stock-Based Grant or by a
resolution adopted prior to the occurrence of such merger, consolidation,
exchange, acquisition, recapitalization, reclassification, liquidation or
dissolution, that, for some period of time prior to such event, such Stock
Option or Stock-Based Grant shall be exercisable as to all shares subject
thereto, notwithstanding anything to the contrary herein (but subject to the
provisions of Section 6(b) and that, upon the occurrence of such event, such
Stock Option or

 

5

--------------------------------------------------------------------------------


 

Stock-Based Grant shall terminate and be of no further force or effect;
provided, however, that the Committee may also provide, in its absolute
discretion, that even if the Stock Option or Stock-Based Grant shall remain
exercisable after any such event, from and after such event, any such Stock
Option or Stock-Based Grant shall be exercisable only for the kind and amount of
securities and/or other property, or the cash equivalent thereof, receivable as
a result of such event by the holder of a number of shares of stock for which
such Stock Option or Stock-Based Grant could have been exercised immediately
prior to such event.

 


10.                                 AMENDMENT AND TERMINATION


 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan
provided that, except for adjustments under Section 8 or 9 hereof, (a) no such
action shall modify such Grant in a manner adverse to the Participant without
the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant and (b) no such action may provide for an
increase in the number of Shares to be made available for issuance under this
Plan without obtaining approval by the Shareholders of such increase.  The Board
of Directors may amend, suspend or terminate the Plan.

 


11.                                 FOREIGN OPTIONS AND RIGHTS


 

The Committee may make Grants to Employees who are subject to the laws of
nations other than the United States, which Grants may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 


12.                                 WITHHOLDING TAXES


 

The Company shall have the right to deduct from any cash payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Company to deliver shares upon the exercise of an Option, upon
delivery of Restricted Stock or upon exercise, settlement or payment of any
Other Stock-Based Grant that the Participant pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
such withholding taxes.  Any Grant Agreement may provide that the Participant
may elect, in accordance with any conditions set forth in such Grant Agreement,
to pay a portion or all of such minimum withholding taxes in shares of Common
Stock.

 


13.                                 EFFECTIVE DATE AND TERMINATION DATES


 

The Plan shall be effective on and as of the date of its original approval by
the Board of Directors of the Company and shall be approved by a majority of the
shareholders of the Company, and shall terminate ten years thereafter, subject
to earlier termination by the Board of Directors pursuant to Sections 9 and 10.

 

Effective Date of adoption of Plan:  November 20, 2000.

Effective Date of amendment and restatement of Plan:  June 9, 2003

 

6

--------------------------------------------------------------------------------


 

Effective Date of amendment of Plan:  September 1, 2004

Effective Date of second amendment of Plan:  July 18, 2005

Effective Date of amendment and restatement of Plan:  July 29, 2005

 

7

--------------------------------------------------------------------------------
